    Case 2:20-cv-00096-JTM-DMD Document 52 Filed 05/24/21 Page 1 of 23




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA



FAUSTINE KIWIA                                                 CIVIL ACTION


VERSUS                                                         NO. 20-96


M/V OSLO BULK 9 ET AL                                          SECTION: “H”


           FINDINGS OF FACT AND CONCLUSIONS OF LAW
        This action arises out of personal injuries sustained by Plaintiff,
Faustine Kiwia, while working as a stevedore for Coastal Cargo Co., LLC
(“Coastal Cargo”) aboard the M/V OSLO BULK 9 (“the Oslo Bulk”). Plaintiff
asserts that the ship’s owner and operator, Oslo Bulk Beta AS and Bulkship
Management AS (“Defendants”), are liable for his injuries under 33 U.S.C. §
905(b) of the Longshore and Harbor Worker’s Compensation Act (“LHWCA”).
This action went to trial on March 15 through 16, 2021. Having considered the
evidence admitted at trial and the arguments of counsel, this Court makes the
following findings of fact and conclusions of law. To the extent a finding of fact
constitutes a conclusion of law, and vice versa, the Court adopts it as such.


                            FINDINGS OF FACT
   1.     Plaintiff Faustine Kiwia is 43 years old. He was born in Tanzania and
          arrived in the United States in 2008. After arriving in the United
          States and before his employment with Coastal Cargo, Kiwia worked
          as a hotel clerk for one year and then as a cashier at several
          convenience stores. Kiwia was never terminated from any of his


                                        1
 Case 2:20-cv-00096-JTM-DMD Document 52 Filed 05/24/21 Page 2 of 23




     previous positions and left each position for another with higher pay
     and greater security.
2.   Kiwia was hired by Coastal Cargo, a stevedoring company, on
     February 19, 2019 to work as a laborer. Kiwia had no prior experience
     as a stevedore but intended for this to be a permanent job position.
     He hoped to one day become a crane operator.
3.   Coastal Cargo hired Kiwia the same day he applied. After he was
     hired, Kiwia spent the rest of the day undergoing safety training in a
     classroom setting. Thereafter, Kiwia was to receive “on the job”
     training.
4.   At the time Kiwia was hired by Coastal Cargo, his rate of pay was
     $11.50 per hour.
5.   At the relevant time, the Oslo Bulk was in the Mississippi River at
     the Port of New Orleans. The Oslo Bulk is an oceangoing cargo ship
     with large cargo holds in the center of the ship. There is a raised steel
     “wall” or “coaming” on the vessel’s deck around each of the cargo
     holds. At the top of each coaming, there is a railing or track upon
     which the mechanically operated cargo hatch covers roll open and
     closed on large steel wheels. Several witnesses described the hatch
     covers on the Oslo Bulk as “accordion-style,” where the cover splits in
     two and folds up on each side of the cargo hatch. The deck of the Oslo
     Bulk also contains a narrow walkway that lays between the coaming
     wall and the ship’s outer railings.
6.   On March 1, 2019, Kiwia arrived at the Coastal Cargo office at
     6:30 a.m. and was assigned to work with the Coastal Cargo crew
     responsible for offloading cargo from the Oslo Bulk onto a barge. The




                                    2
 Case 2:20-cv-00096-JTM-DMD Document 52 Filed 05/24/21 Page 3 of 23




      crew held a “gangway safety meeting” at 10:00 a.m. and began
      working on the vessel and barge around 12:00 p.m.
7.    On this day, Kiwia worked primarily on the barge onto which the
      vessel’s cargo was loaded. The barge was located adjacent to the ship.
8.    Around 2:45 p.m., it began to rain lightly, and the Coastal Cargo
      crewmembers were instructed to return to the dock for a lunch break.
9.    To access the dock from the barge, the crewmembers had to climb a
      “Jacobs ladder” that hung off the side of the Oslo Bulk. The Jacobs
      ladder is tied to the top hand railing of the ship. After climbing up the
      ladder and over the railing, the crew then had to traverse the deck of
      the vessel to reach the dock. Kiwia was the third or fourth person from
      his crew to leave the barge for lunch.
10.   After Kiwia reached the top of the Jacobs ladder, he placed his right
      hand on top of the hatch coaming for balance as he jumped down to
      the walkway on the deck of the vessel. Kiwia had placed at least one
      foot on the deck of the vessel with the intent to turn towards the right
      and head towards the dock. However, in that same moment, a
      crewmember to Kiwia’s left called out for him, and Kiwia turned his
      body towards the left to walk towards his crewmember. Kiwia kept
      his right hand on the hatch coaming for balance as the deck was wet.
      Before Kiwia could take a step to the left, the closing hatch cover
      rolled over his hand. The steel wheels of the hatch cover cut through
      Kiwia’s work gloves and severed the three middle fingers on his
      dominant right hand. After the cover rolled over Kiwia’s fingers, Roy
      Hughes, Jr., a fellow Coastal Cargo crewman, yelled out to the Oslo
      Bulk crewmember in charge of the hatch cover’s operating panel to




                                     3
 Case 2:20-cv-00096-JTM-DMD Document 52 Filed 05/24/21 Page 4 of 23




      stop the cargo hatch cover. Kiwia then ripped his hand from the
      machine.
11.   At all relevant times, the hatch cover was within the sole control of
      the Oslo Bulk’s crew. The panel to operate the hatch cover was on the
      opposite side of the cargo hold from where the Coastal Cargo crew
      first accessed the deck after climbing the Jacobs ladder. Kiwia was
      not visible to the Oslo Bulk crewmember operating the panel.
12.   The Court found the testimony of Roy Hughes, Jr. highly credible.
      Hughes has approximately twenty years of experience as a stevedore
      or   longshoreman.   Hughes       worked   for   Coastal   Cargo   as   a
      longshoreman and crane operator for three years. Hughes had no
      personal relationship with Kiwia prior to or following the accident
      and is no longer employed with Coastal Cargo. At the time of the
      accident, Hughes had met Kiwia only once or twice. At the time of
      trial, Hughes had not met with any attorneys in relation to this
      matter and was compelled to testify by subpoena.
13.   On the day of the incident, Hughes was assigned to the same crew as
      Kiwia and was working for Coastal Cargo as a flagman. Hughes was
      standing on the deck of the vessel, approximately ten feet away from
      Kiwia, when Kiwia’s hand was crushed.
14.   There is some discrepancy between the testimonies of Hughes and
      Kiwia as to Kiwia’s location at the time Kiwia’s fingers were crushed.
      Kiwia testified that, at that moment, he had at least one foot on the
      deck of the vessel and was responding to a call from his left. Hughes
      testified that, at that moment, Kiwia was in the process of jumping to
      the deck from the Jacobs ladder and his feet had not yet hit the deck.
      Although the Court credits Kiwia’s recitation of this moment over


                                    4
 Case 2:20-cv-00096-JTM-DMD Document 52 Filed 05/24/21 Page 5 of 23




      that of Hughes, the Court finds the discrepancy in testimony
      immaterial. Both Kiwia and Hughes emphasized how quickly Kiwia’s
      hand was crushed after he placed his hand on the railing. Considering
      both testimonies, the Court finds that no more than seconds passed
      between the time Kiwia first put his hand on the hatch coaming’s
      railing to the time when his fingers were crushed.
15.   Hughes testified that, because of the narrowness of the Oslo Bulk’s
      walkway between the hatch coaming and the ship’s railing, it was
      common practice for crewmembers to use the hatch coaming to steady
      themselves as they climbed over the railing from the Jacobs ladder.
      Hughes testified that he, as an experienced stevedore, would have
      also placed his hand on the hatch coaming to assist him in climbing
      from the ladder to the deck.
16.   At the time Kiwia’s fingers were crushed, it had begun to rain lightly.
      It is a common practice for cargo vessels to cover the cargo when it
      begins to rain. Despite the rain, however, an experienced stevedore
      would have expected some warning prior to the hatch’s closure.
17.   At the time Kiwia’s fingers were crushed, there had been no warning
      to alert nearby longshoremen or seamen of the hatch’s closure.
18.   Hughes testified that, in his twenty years of experience as a
      stevedore, he has witnessed a hatch closing without warning only
      once or twice.
19.   The Oslo Bulk’s hatch cover was imperceptibly quiet and moved very
      slowly, such that those not paying attention to the hatch cover would
      not have noticed its closing without some warning. Hughes testified
      that, in this instance, the hatch cover’s closing was particularly
      unexpected as men were still working in the cargo hold and were not


                                     5
 Case 2:20-cv-00096-JTM-DMD Document 52 Filed 05/24/21 Page 6 of 23




      given an opportunity to climb out of the hold before the closure.
      Indeed, Hughes testified that the unexpected closure crushed his own
      bag that was set atop the hatch coaming.
20.   The Court found Plaintiff’s expert, Commander Don Green, credible
      as to his testimony that the Oslo Bulk’s hatch cover operator had a
      duty of “situational awareness,” or a duty to be aware of individuals
      or items in the vicinity of the closing hatch cover, and that the hatch
      cover operator’s lack of situational awareness in this instance was a
      contributing cause of Kiwia’s injuries. The Court did not find credible
      Commander Green’s testimony as to the frequency of automatic hatch
      cover alarms on vessels.
21.   The Court did not find credible the testimony of Jeremy Galliano as
      to the frequency of warnings prior to hatch cover closings. Galliano
      had limited experience working on vessels and primarily held
      managerial or administrative positions with Coastal Cargo.
22.   The Court found Captain Keith Dean, an expert in marine safety
      including stevedoring and cargo operations, to be credible as to the
      standard safety practices on cargo vessels such as the Oslo Bulk.
      Captain Dean testified that alarms or sirens indicating the closure of
      hatch covers on bulk cargo ships are uncommon but that most hatch
      covers make significant noise while closing. Captain Dean also
      testified that the Oslo Bulk crewmember operating the hatch cover
      should have ensured that the coamings were clear before initiating
      the hatch’s closing. Captain Dean added that an employee’s bag
      resting on the hatch coaming is an item that would have been moved
      in such an inspection, as it could pose danger to the hatch cover
      machinery. The Court finds that Captain Dean’s testimony


                                    6
 Case 2:20-cv-00096-JTM-DMD Document 52 Filed 05/24/21 Page 7 of 23




      corroborated Commander Green’s testimony as to “situational
      awareness.” Captain Dean further testified that it is standard
      practice for the ship’s crew to have a conversation with the stevedores’
      foreman or supervisor to discuss the closing of the hatch before
      initiating closure.
23.   Although the Court finds credible Captain Dean’s testimony as to
      standard safety practices on bulk cargo ships, the Court does not find
      credible Captain Dean’s ultimate opinion that such standards were
      met in this case. Captain Dean’s opinion relies on two unsupported
      assumptions. First, Captain Dean assumed that a conversation took
      place between a Coastal Cargo foreman or supervisor and the Oslo
      Bulk’s crew regarding the closing of the hatch cover simply because it
      is a conversation that, in his experience, should take place. Second,
      Captain Dean assumed that the Oslo Bulk crewmember performed an
      inspection of the hatch coaming by walking around it before closing
      the hatch cover because it is standard in the industry and the
      crewmember “would get fired” if he did not. However, neither Captain
      Dean nor the Court was presented with any evidence that such a
      conversation or inspection took place, or of any disciplinary action
      taken or not taken by the Oslo Bulk following the incident. To the
      contrary, Captain Dean’s assumptions are contradicted by Hughes’s
      credible testimony that the hatch cover crushed his bag atop the hatch
      coaming and that longshoremen were still working in the cargo hold
      at the time of the unexpected closure.
24.   Considering the credible testimonies of Hughes and Captain Dean as
      to the frequency of warnings on cargo ships signaling the closure of
      hatch covers, the Court finds that sirens or alarms are rare additions


                                    7
 Case 2:20-cv-00096-JTM-DMD Document 52 Filed 05/24/21 Page 8 of 23




      to vessels but that verbal warnings are consistently given to
      stevedores. An experienced stevedore would have expected a warning
      before the hatch cover’s closure.
25.   Before closing the hatch cover, the exercise of reasonable care
      mandated that the relevant Oslo Bulk crewmember warn the Coastal
      Cargo supervisor or foreman and survey the vicinity of the hatch
      coaming to ensure that no individuals or objects were in the path of
      the closing cover. Here, the Oslo Bulk crew failed to warn a Coastal
      Cargo representative and survey the area surrounding the hatch
      coaming before closing the hatch. This failure was a contributing
      cause of Kiwia’s injuries and constitutes a breach of the active control
      duty under Scindia Stream Navigation Co. v. De Los Santos, 451 U.S.
      156 (1981).
26.   Defendants are 50% at fault for Kiwia’s injuries.
27.   Coastal Cargo’s failure to properly train Kiwia as to the dangers of
      placing his hand on the hatch coaming is an additional cause of
      Kiwia’s injuries. Coastal Cargo employee, Darnell Davis, testified
      that Kiwia should have received “on the job” training. After ten days
      of work for Coastal Cargo, Kiwia had not yet been informed of the
      dangers associated with the closing hatch cover. Coastal Cargo
      employee      Darnell   Davis       testified   that   more   experienced
      longshoremen should have informed Kiwia, a trainee, of the danger
      posed by the hatch cover. Kiwia was clearly not taught about the
      hatch cover in his training as he was still unable to identify a hatch
      coaming at trial. Hughes also conceded that, although it was common
      practice for longshoremen to place their hands on the hatch coaming’s




                                      8
 Case 2:20-cv-00096-JTM-DMD Document 52 Filed 05/24/21 Page 9 of 23




      railing for balance, it would be prudent policy for Coastal Cargo to
      train new hires as to the dangers of doing so.
28.   Coastal Cargo’s representative testified that Kiwia was to receive “on
      the job” training. However, there is no evidence that anyone was
      assigned to train Kiwia or that anyone accepted responsibility for his
      training.
29.   The Court finds Coastal Cargo 50% at fault.
30.   Despite his inexperience, Kiwia would have responded appropriately
      to a warning to keep away from the hatch coaming.
31.   Given Kiwia’s lack of knowledge on the dangers of the hatch coaming
      cover, Kiwia acted reasonably in placing his hand on the hatch
      coaming to climb down from the ladder as he simply copied the more
      experienced longshoremen before him. To the extent that Kiwia
      allowed his hand to linger on the hatch coaming for an extra second
      while he gained his balance on the wet deck of the vessel, the Court
      finds that this action was not unreasonable.
32.   Kiwia is not at fault for his injuries.
33.   There is no evidence that a member of the Oslo Bulk crew witnessed
      members of the Coastal Cargo crew placing their hands on the hatch
      coaming. The Court therefore does not find that the Oslo Bulk crew
      breached the Scindia duty to intervene.
34.   Kiwia has suffered significant emotional and physical injuries as a
      result of the accident.
35.   The Court found credible the testimony of Dr. Charles Tuggle. Dr.
      Tuggle testified as an expert in plastic and reconstructive surgery and
      hand surgery and also as Kiwia’s treating physician and surgeon at
      University Medical Center. Dr. Tuggle first saw Kiwia in the


                                     9
 Case 2:20-cv-00096-JTM-DMD Document 52 Filed 05/24/21 Page 10 of 23




      emergency department of University Medical Center on the day he
      sustained his injuries, March 1, 2019. Dr. Tuggle described Kiwia’s
      injuries on his right index, middle, and ring fingers as a “crush or
      evulsion,” meaning that the fingers were not lacerated or cleanly
      severed. At the time of Dr. Tuggle’s initial evaluation of Kiwia,
      Kiwia’s index and middle fingers were completely amputated and he
      retained only a small portion of bone above the middle joint, or
      proximal interphalangeal joint, on his ring finger. Although Kiwia’s
      severed index finger was brought with him to the hospital, Dr. Tuggle
      determined that it was not salvageable due to nature of his injuries.
36.   Within several hours of Kiwia’s admittance to University Medical
      Center, Dr. Tuggle performed surgery on Kiwia to clean and close his
      wounds. Kiwia was discharged from the hospital the following day
      and given medication to monitor his pain. Thereafter, Kiwia began
      physical therapy to preserve motion in his remaining digits. A few
      months after surgery, however, Kiwia began having pain in his index
      finger, which was later diagnosed as a symptomatic neuroma, or “scar
      ball” at the end of the transected nerve that is hypersensitive to touch.
      Desensitization therapy was attempted to address the symptomatic
      neuroma, but it was unsuccessful.
37.   On July 4, 2019, Dr. Tuggle performed surgery on Kiwia’s index finger
      to address the symptomatic neuroma. The surgery included neuroma
      management with a nerve to nowhere repair using an allograft—the
      grafting of a cadaver nerve to the existing nerve end—and webspace
      deepening—the rearranging of tissue to lengthen the existing stub.
      The surgery was moderately successful and diminished the nerve-
      related pain in Kiwia’s index finger.


                                    10
 Case 2:20-cv-00096-JTM-DMD Document 52 Filed 05/24/21 Page 11 of 23




38.   After he recovered from his second surgery, Kiwia was referred to the
      amputee clinic and fitted for a prosthetic for his middle and index
      fingers. Dr. Tuggle explained that the body-powered, mechanical
      prosthetic allows Kiwia to grasp things such as coke bottles and door
      handles. Kiwia, however, testified that the prosthetic is of limited
      utility, as it is not very strong and does not allow him to hold more
      than two or three pounds.
39.   Kiwia does not have a prosthetic for his ring finger, but Dr. Tuggle
      recently provided him with another referral back to the amputee
      clinic to discuss the possibility of an additional prosthetic for the ring
      finger.
40.   Dr. Tuggle testified that, in the future, Kiwia may benefit from
      additional occupational therapy. Although there is the possibility for
      additional surgeries in Kiwia’s future, no additional surgery is
      necessary at this time. Kiwia may still suffer from “phantom pain”
      common amongst amputees. Dr. Tuggle testified, however, that Kiwia
      did not complain to him of much pain in their last visit in February of
      2021.
41.   Kiwia testified that he still suffers significant pain in his right hand,
      particularly in his index finger. He rated his pain a 3 or 4 out of 10.
42.   The Court found Dr. Beverly Howze, Plaintiff’s treating psychologist
      and an expert in the field of clinical psychology with expertise in post-
      traumatic stress disorder (“PTSD”), credible as to her testimony about
      the psychological and emotional impact of Kiwia’s injuries. Dr. Howze
      treated Kiwia consistently in the year following the accident.
43.   Dr. Howze described Kiwia as a rather “stoic” individual who has
      difficulty discussing personal matters and tends to understate the


                                    11
 Case 2:20-cv-00096-JTM-DMD Document 52 Filed 05/24/21 Page 12 of 23




      significance of his own physical and emotional pain. Dr. Howze opined
      that Kiwia’s impassiveness was largely attributable to Tanzanian
      cultural norms that discourage vulnerability.
44.   Dr. Howze testified that Kiwia suffered from many symptoms of
      PTSD, including nightmares, avoidance, hyperarousal, anxiety,
      erectile dysfunction, and depression. Kiwia struggles to reconcile his
      future plans with the reality of his newly limited capabilities. His
      PTSD is triggered, in part, by the sounds of machinery. Kiwia scores
      very low in reading comprehension, leading Dr. Howze to suspect a
      learning disability. At the time of Dr. Howze’s last treatment with
      Plaintiff, she found that his prognosis was fair but limited by his
      learning abilities and his difficulty addressing the emotional impact
      of his injuries.
45.   The Court finds that Kiwia’s testimony confirms Dr. Howze’s
      assessment. Although Kiwia was pleasantly optimistic about his
      future, it is clear to the Court that Kiwia has experienced, and
      continues to experience, chronic physical and emotional pain as a
      result of his accident. Kiwia struggled to discuss the details of the
      accident and his life thereafter, but he did briefly comment that his
      injuries have negatively impacted his relationship with his wife and
      that he struggles with low libido. He also testified that he has trouble
      sleeping from the pain in his hand and struggles with “a lot of
      depression” and stress. He testified that he now feels “weak” and
      “different.”
46.   The Court finds that Kiwia continues to suffer from PTSD and will
      require further psychological treatment.




                                    12
 Case 2:20-cv-00096-JTM-DMD Document 52 Filed 05/24/21 Page 13 of 23




47.   Writing and typing are difficult tasks for Kiwia given the loss of
      fingers on his dominant hand. Kiwia was able to write a narrative of
      his accident as part of his treatment with Dr. Howze, but it took him
      multiple days to complete.
48.   The parties stipulated to the use of reports in lieu of live testimony
      for their vocational and economic experts. The Court was thus
      presented with only the reports for vocational experts Nancy Favaloro
      and Thomas Meunier and economists Dr. Kenneth G. Boudreaux and
      Dr. G. Randolph Rice.
49.   Provided Kiwia’s mental and physical capacities following the
      accident, Kiwia’s options for future employment are limited. Kiwia is
      unable to perform manual labor that requires heavy lifting or high
      dexterity. Kiwia is unable to perform jobs that require extensive
      writing or typing. Kiwia does not have an American high school
      degree or GED, and the evaluation provided by Plaintiff’s vocational
      expert, Thomas Meunier, coupled with Kiwia’s ESL test scores from
      Delgado Community College, indicate a low probability that Kiwia
      will be able to earn a GED or perform college-level work in the future.
50.   The Court credits the opinion of Meunier that Kiwia can return to
      work at a significantly reduced capacity performing light exertional
      work that does not require frequent fine manipulation of the hand.
      Examples of such a position include that of a hotel clerk, passenger
      driver, booth cashier, information clerk, or salesclerk. These positions
      range in hourly pay from $10 to $14 per hour.
51.   The Court rejects the opinion of Defendants’ vocational expert, Nancy
      Favaloro, to the extent that her opinion relies upon Plaintiff earning
      a GED or college degree. The Court agrees with Favaloro’s opinion to


                                    13
 Case 2:20-cv-00096-JTM-DMD Document 52 Filed 05/24/21 Page 14 of 23




      the extent she opines that, given Plaintiff’s current vocational profile,
      Plaintiff may hold a position ranging in hourly pay from $10 to $14
      per hour.
52.   Regarding Kiwia’s pre-trial lost wages, the Court was presented with
      the opinions of Dr. Kenneth J. Boudreaux and Dr. G. Randolph Rice.
      Dr. Rice calculated Kiwia’s pre-trial salary using the hours actually
      worked by Kiwia, resulting in an annualized amount of $29,058.38.
      Dr. Boudreaux calculated Kiwia’s pre-trial salary to be $25,298.44
      and based this calculation on a salary of $11.24 per hour with 2.25
      hours of overtime, 40 hours of straight time 50 weeks per year and
      two weeks of straight time pay with no overtime. After reviewing
      Kiwia’s personnel records, however, the Court finds no basis for Dr.
      Boudreaux’s formula and adopts Dr. Rice’s annualized wage. Per Dr.
      Rice’s report, the Court finds that Kiwia has suffered a past after-tax
      wage loss of $54,010.00.
53.   At the time of trial, Kiwia had still not returned to work. Although
      Kiwia testified that his injury prevented him from returning to work
      as a hotel clerk, this Court was not presented with testimony or
      evidence suggesting that Kiwia was precluded from pursuing
      alternate forms of employment. Indeed, Dr. Tuggle testified that
      Kiwia could have begun performing light work in early 2020. The
      Court, however, was also presented with testimony as to Kiwia’s
      chronic pain, need for a new prosthetic, PTSD, and emotional
      insecurity—all symptoms that have gradually improved with time.
      Considering the relevant evidence, the Court finds that Kiwia could
      have begun working in some limited capacity in early 2020 and that
      his failure to do so warrants a reduction in his past wage loss by 15%.


                                    14
 Case 2:20-cv-00096-JTM-DMD Document 52 Filed 05/24/21 Page 15 of 23




      Accordingly, Kiwia’s past wage loss award is reduced by 15% to
      $45,908.50.
54.   Both Meunier and Favaloro opined that Kiwia can continue to make
      at least what he was making prior to the accident. Considering
      Kiwia’s learning abilities and age, the Court does not find that Kiwia’s
      earning ability is altered by his injuries. Accordingly, the Court does
      not find that a future wage loss award is warranted.
55.   Given Kiwia’s age of 43 and his educational background, Kiwia has a
      work-life expectancy of 17.95 years.
56.   Although the Court finds that Kiwia will likely require future medical
      treatment in the form of occupational and psychological therapy, the
      Court was not offered any evidence as to the cost of such hypothetical
      future treatment. Accordingly, the Court finds that no award of future
      medical expenses is warranted.
57.   The total cost of Kiwia’s medical treatment with Dr. Howze, which
      was not paid by the Employer/Carrier under the LHWCA, is $12,634.
58.   Intervenor American Longshore issued a Member’s Coverage
      Agreement for worker’s compensations coverage to Coastal Cargo
      which was in effect on March 1, 2019. Kiwia, as an employee of
      Coastal Cargo, was at all times covered by the LHWCA.
59.   To date, American Longshore has paid indemnity and medical
      benefits to or on behalf of Faustine Kiwia in the amount of
      $108,365.65 pursuant to the LHWCA. This includes medical benefits
      totaling approximately $68,330.51, and the remainder paid to Kiwia
      in his bi-weekly indemnity benefits.




                                    15
 Case 2:20-cv-00096-JTM-DMD Document 52 Filed 05/24/21 Page 16 of 23




                       CONCLUSIONS OF LAW
60.   At the time of the accident, Kiwia was a longshoreman, and his claims
      against Defendants fall under 33 U.S.C. § 905(b) of the LHWCA.
61.   Under § 905(b), an injured worker may bring a claim against a vessel
      owner for vessel negligence.
62.   In Scindia Stream Navigation Co. v. De Los Santos, the Supreme
      Court held that a vessel owner owes three duties to a longshoreman:
      (1) the duty to turn over a reasonably safe vessel, (2) the duty to
      protect against hazards if the vessel is left in the owner’s active
      control, and (3) the duty to intervene to prevent use of an unsafe
      practice if the vessel owner is aware that it is being undertaken. 451
      U.S. 156, 167–78 (1981). The Scindia Court also held that the vessel
      owner has the duty to exercise due care under the circumstances.
      Id. at 166–67. Of the three Scindia duties, only the duty to intervene
      and the active control duty have potential applicability to this matter
      as the relevant areas of the Oslo Bulk were not turned over to Coastal
      Cargo.
63.   Under the duty to intervene, a vessel owner must intervene in the
      contractor’s operations if it has actual knowledge of a danger that it
      anticipates the contractor cannot or will not correct. Id. at 178. “[T]he
      longshoreman must show that the shipowner: 1) had actual
      knowledge that the defect posed unreasonable risk of harm; and 2)
      actual knowledge that it could not rely on the stevedore to protect its
      employees.” Moore v. M/V ANGELA, 353 F.3d 376, 391 (5th Cir.
      2003) (citing Greenwood v. Societe Francaise De, 111 F.3d 1239, 1248
      (5th Cir. 1997)). As there is no evidence that any member of the Oslo
      Bulk’s crew had actual knowledge of the fact that Coastal Cargo


                                     16
 Case 2:20-cv-00096-JTM-DMD Document 52 Filed 05/24/21 Page 17 of 23




      crewmembers frequently placed their hands on the track of the hatch
      coaming, the Court finds that Defendants did not breach the duty to
      intervene.
64.   “[A] vessel owner may be liable under Scindia’s active control duty if
      it actively involves itself in cargo operations or fails to protect
      contractors from hazards in areas under the active control of the
      vessel.” Fontenot v. McCall’s Boat Rentals, Inc., 227 F. App’x 397, 403
      (5th Cir. 2007) (emphasis in original). This duty includes the duty to
      avoid exposing longshoreman to harm “from hazards they may
      encounter . . . from equipment[] under the active control of the vessel
      during the stevedoring operation.’” Id. (quoting Scindia, 451 U.S. at
      167) (internal quotations omitted). “This duty recognizes that
      although     a   vessel   owner    no   longer    retains the   primary
      responsibility for safety in a work area turned over to an independent
      contractor, no such cession results as relates to areas or equipment
      over which the vessel’s crew retains operational control.” Id. at 403–
      04 (quoting Manuel v. Cameron Offshore Boats, Inc., 103 F.3d 31, 34
      (5th Cir. 1997)).
65.   “To determine whether an area is in the active control of the vessel
      owner, [the Fifth Circuit] generally considers whether the area in
      question is within the contractor’s work area and whether the work
      has been ‘turned over’ to the contractor.” Id. (and cases cited therein).
      “[T]he vessel owner is not relieved of responsibility for conditions
      arising outside the area assigned to the stevedore.” Turner v. Costa
      Line Cargo Servs., Inc., 744 F.2d 505, 508 (5th Cir. 1984) (citing
      Helaire v. Mobil Oil Co., 709 F.2d 1031, 1036 (5th Cir. 1983)).




                                    17
 Case 2:20-cv-00096-JTM-DMD Document 52 Filed 05/24/21 Page 18 of 23




66.   It is undisputed that the cargo hatch coaming and its cover were at
      all relevant times within the sole active control of the Oslo Bulk’s crew
      and not in an area turned over to Coastal Cargo.
67.   The Court finds the Defendants breached the Scindia active control
      duty through the Oslo Bulk’s failure to warn the Coastal Cargo crew
      that the hatch cover was to be closed. The Court also finds that the
      active control duty was breached by the Oslo Bulk crewmember’s
      failure to exercise “situational awareness” and survey the vicinity of
      the hatch coaming before closing the hatch cover.
68.   Defendants’ breach of the Scindia active control duty was a primary
      cause of Plaintiff’s injuries.
69.   Defendants are 50% at fault for Plaintiff’s injuries.
70.   The Court rejects Defendants’ contention that the active control duty
      is inapplicable because the vessel owner did not have control over the
      “actual methods” of the stevedore’s work. As this Court has already
      held, the active control duty applies even in the absence of evidence
      of the vessel owner’s “actual control” where the vessel owner was in
      sole control of the hazardous area or equipment. See Landry v. G.C.
      Constructors, 514 F. App’x 432, 435 (5th Cir. 2013) (“[E]ven where the
      vessel [owner] does not actively involve itself in the stevedoring
      operations, it may be liable if it fails to exercise due care to avoid
      exposing longshoremen to harm from hazards they may encounter in
      areas, or from equipment, under the active control of the vessel during
      the stevedoring operation.” (citations and quotation marks omitted)).
      See, e.g., Turner, 744 F.2d at 509 (“Turner was required to venture
      outside the area of normal and routine cargo operations to areas
      within the ship’s control and was forced to cross the oil slick in a


                                       18
 Case 2:20-cv-00096-JTM-DMD Document 52 Filed 05/24/21 Page 19 of 23




      location outside of his work area.”); Theriot v. Bay Drilling Corp., 783
      F.2d 527, 535 (5th Cir. 1986) (affirming the district court’s finding
      that the vessel owner was negligent where the longshoreman slipped
      and fell in an area under the control of the vessel owner and the vessel
      owner retained the obligation to clean the deck); Davis v. Estis Well
      Serv., L.L.C., 183 F. App’x 461 (5th Cir. 2006) (finding vessel owner’s
      failure to safely position the vessel constituted a breach of the active
      control duty).
71.   Under the LHWCA, Coastal Cargo had a statutory obligation to
      provide the longshoremen in its employ, such as Plaintiff, with a
      reasonably safe place of employment and to furnish equipment
      reasonably necessary to protect the safety of those workers. See 33
      U.S.C. § 941. The Court finds that Coastal Cargo breached this
      obligation when it failed to adequately train Plaintiff and warn him
      of the hazard posed by the cargo hatch cover.
72.   Coastal Cargo is 50% at fault for Kiwia’s injuries.
73.   Although Coastal Cargo is assessed fault for its training of Plaintiff,
      Defendants’ liability for Plaintiff’s damages is not and will not be
      reduced by any share of fault on the part of Coastal Cargo. Under
      general maritime law, the rule of joint and several liability still
      applies, and Defendants’ liability for Plaintiff’s damages includes not
      only its liability, but also that of Coastal Cargo. Coats v. Penrod
      Drilling Corp., 61 F.3d 1113 (5th Cir. 1995); Edmonds v. Compagnie
      Generale Transatlantique, 443 U.S. 256 (1979). As Defendants’
      liability for Plaintiff’s damages caused and contributed to Kiwia’s
      injuries and damages, they are responsible for the totality of damages
      suffered by Kiwia.


                                    19
 Case 2:20-cv-00096-JTM-DMD Document 52 Filed 05/24/21 Page 20 of 23




74.   Kiwia was an inexperienced longshoreman at the time of his injury,
      and his testimony revealed that he was unfamiliar with the general
      operations of vessels. However, any lack of            knowledge or
      unfamiliarity he had with the operations may be attributed to his
      employer for failing to advise of those general dangers.


                              DAMAGES
75.   “[I]n actions brought under § 905(b), an injured LHWCA covered
      employee may recover those items of damages which are recoverable
      under the general maritime law, including monetary recovery for past
      and future loss of earning capacity and wages, past and future
      medical expenses, and pain and suffering resulting from an injury
      caused by the defendant’s negligence. Associated Terminals of St.
      Bernard, LLC v. Potential Shipping HK Co., 324 F. Supp. 3d 808, 823
      (E.D. La. 2018).
76.   To determine lost future earnings, the Court must “estimat[e] the loss
      of work life resulting from the injury or death, calculat[e] the lost
      income stream, comput[e] the total damage, and discount[] that
      amount to its present value. [C]alculation of the lost income stream
      begins with the gross earnings of the injured party at the time of
      injury.” Mayne v. Omega Protein Inc., 370 F. App’x 510, 517 (5th Cir.
      2010).
77.   “The base figure used to calculate future wage loss is the difference
      between what a person could have earned ‘but for’ the accident and
      what he is able to earn upon returning to work in his partially
      disabled state.” Masinter v. Tenneco Oil Co., 867 F.2d 892, 899 (5th




                                   20
 Case 2:20-cv-00096-JTM-DMD Document 52 Filed 05/24/21 Page 21 of 23




      Cir. 1989), mandate recalled & modified on other grounds, 934 F.2d
      67 (5th Cir. 1991).
78.   “Evidence about the likelihood that the earnings of an injured worker
      would increase due to personal merit, increased experience and other
      individual and societal factors” is admissible to show lost future
      earnings. Culver v. Slater Boat Co., 722 F.2d 114, 122 (5th Cir. 1983).
79.   Both Meunier and Favaloro opined that Kiwia can continue to make
      at least what he was making prior to the accident. Additionally,
      considering Kiwia’s age and learning abilities, the Court finds it
      unlikely that Kiwia’s future earning ability is substantially altered by
      his injuries. Accordingly, Kiwia is not entitled to a future wage loss
      award.
80.   General damages are available “for pain and suffering and impact on
      one’s normal life routines.” Barto v. Shore Const., L.L.C., 801 F.3d
      465, 473 (5th Cir. 2015). General damages may also include an award
      for the permanent disfigurement caused to a plaintiff as a result of
      the injury. Rushing v. U.S., 1997 WL 800822 (E.D. La. 1997).
81.   In calculating Plaintiff’s general damages, this Court considered the
      similar injuries sustained by the plaintiff in Robertson v. Superior
      PMI, Inc., 600 F. Supp. 790 (W.D. La. 1985), aff’d as modified, 791
      F.2d 402 (5th Cir. 1986). The court in Robertson awarded the plaintiff
      $400,000 in general damages where the plaintiff lost four fingers from
      his dominant hand in a workplace accident. Id. at 793–94. The award
      included past and future pain and suffering, permanent disability,
      disfigurement, mental anguish and embarrassment. Id. at 797. This




                                    21
       Case 2:20-cv-00096-JTM-DMD Document 52 Filed 05/24/21 Page 22 of 23




             Court’s general damages award utilizes the $400,000 figure from
             Robertson and adjusts for inflation.1
      82.    In most cases, including those in admiralty, “the traditional rule
             is . . . that an injured party must mitigate damages.” Williams v.
             Reading & Bates Drilling Co., 750 F.2d 487, 490 (5th Cir. 1985);
             Blaauw v. Superior Offshore Int’l, LLC, No. CIV. 06-1380, 2008 WL
             4224808, at *15 (W.D. La. Sept. 10, 2008) (“The traditional rule that
             an injured party must mitigate damages is applicable under the Jones
             Act and general maritime law.” (citing Williams, 750 F.2d at 490)).
             Here, the Court finds that Kiwia failed to mitigate his damages by
             failing to seek reasonable employment in the year preceding trial and
             that his past wage loss award should accordingly be reduced by 15%.
             See Associated Terminals of St. Bernard, LLC v. Potential Shipping
             HK Co., 324 F. Supp. 3d 808, 829 (E.D. La. 2018) (finding that it was
             reasonable for the longshoreman to not attempt to find other work
             prior to trial and declining to reduce his past lost wage award).
      83.    “A plaintiff must prove some degree of certainty that future medical
             expenses would be incurred.” Howell v. Gould, Inc., 800 F.2d 482, 488
             n. 3 (5th Cir. 1986) (citing Martinez v. U.S. Fidelity & Guaranty Co.,
             423 So.2d 1088, 1092 (La. 1982); Mathews v. Hanover Ins. Co., 428
             So.2d 1273 (La. App. 3 Cir. 1983)). As Kiwia has not provided evidence
             as to the cost of his anticipated future medical expenses, the Court
             does not award Kiwia with such.



1   The Court utilized the Consumer Price Index Inflation Calculator published by the United
     States Bureau of Labor Statistics. See CPI Inflation Calculator, U.S. BUREAU OF LABOR
     STATISTICS, https://www.bls.gov/data/inflation_calculator.htm (last visited May 23, 2021).
     A $400,000 award in January of 1985 is equivalent to a $1,004,272.99 award in March of
     2021. See id.

                                               22
    Case 2:20-cv-00096-JTM-DMD Document 52 Filed 05/24/21 Page 23 of 23




  84.   “Under maritime law, the awarding of prejudgment interest is the
        rule rather than the exception, and, in practice, is well-nigh
        automatic.” Reeled Tubing, Inc. v. M/V Chad G, 794 F.2d 1026, 1028
        (5th Cir. 1986) (citations omitted). In the Fifth Circuit, “prejudgment
        interest is ordinarily awarded from the date of loss.” See id. (citations
        omitted). District courts have broad discretion in setting prejudgment
        interest awards and “may look to state law or other reasonable
        guideposts indicating a fair level of compensation.” See Todd
        Shipyards Corp. v. Auto Transp., S.A., 763 F.2d 745, 753 (5th Cir.
        1985) (citations omitted). Here, the Court awards prejudgment
        interest at a rate of 1% from the date of Plaintiff’s injury.
  85.   Plaintiff is entitled to damages in the following amounts:
        Past medical expenses:                   $80,964.50
        Past lost wages:                         $45,908.50
        General Damages:                        $950,000.00

        Total:                                $1,076,873.00


                               CONCLUSION
     For the foregoing reasons, Plaintiff is entitled to judgment against
Defendants on his claim in the amount of $1,076,873.00.




                 New Orleans, Louisiana this 24th day of May, 2021.




                                     ____________________________________
                                    JANE TRICHE MILAZZO
                                    UNITED STATES DISTRICT JUDGE


                                      23
